Citation Nr: 0007274	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1982 to May 
1986.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's request to 
reopen his claim for a back condition.

In reviewing a supplemental statement of the case issued to 
the veteran in October 1998, it is apparent that the RO 
reopened the veteran's claim for service connection for a 
back condition and denied the claim on the merits.  
Nevertheless, the issue is  more appropriately framed as set 
forth in the ISSUE portion of this decision.  This is because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the way the RO characterized 
the issue, the initial question before the Board is whether 
new and material evidence has been presented.  Id.

In December 1999, the veteran appeared at a personal hearing 
at the RO before the undersigned member of the Board sitting 
at the RO.


FINDINGS OF FACT

1.  By a rating decision in June 1993, entitlement to service 
connection for a lower back injury was denied; the veteran 
was advised of this determination and informed of appellate 
rights and procedures, but he did not file a notice of 
disagreement.

2.  Evidence received subsequent to the June 1993 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.
3.  The claims file includes a current diagnosis of a chronic 
back disability and competent evidence of a nexus between 
such disability and active service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying entitlement to 
service connection for a back condition is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Certain evidence received since the June 1993 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a back condition has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a back condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that by a rating decision 
dated June 1993 the veteran's claim for entitlement to 
service connection for lower back injury and spina bifida 
occulta was denied.  The RO indicated that, while spina 
bifida occulta was noted in service, it is a congenital or 
developmental abnormality which was not aggravated in service 
beyond the normal progress of the condition, nor was it found 
on post-service VA examination or by private records.  The RO 
further found that the veteran's inservice back injuries 
resulted in acute and transitory manifestations and that the 
veteran's post-service back condition was not linked to such 
injuries.

The veteran's claim for service connection for a back 
condition was denied in a June 1993 rating decision.  The 
veteran was informed of that determination and advised as to 
appellate rights and procedures.  However, he did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the June 1993 determination became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim will be reopened and reviewed.  
See 38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran contends that his current back condition is 
related to back injuries sustained in service.  Service 
medical records show that in February 1986 the veteran 
injured his back while playing football and developed a sore 
area which went away after a few days.  One week later the 
veteran was seen after reinjuring his back playing football 
and had severe soreness in the left sacroiliac area.  The 
veteran was hospitalized from February 17, 1986 to March 7, 
1986 with x-rays revealing spina bifida occulta and a 
diagnosis of low back pain.  The veteran underwent physical 
therapy for his low back pain with right radicular symptoms 
from March 31, 1986 to April 11, 1986.  At the time of the 
June 1993 rating decision, the evidence of record included 
the veteran's service medical records, December 1992 VA 
examination, private medical records from Thomas D. 
Fulbright, M.D. dated November 1991 to January 1992, and 
private treatment record dated August 1992.

The evidence received since June 1993 includes a medical 
opinion from Family Practice Associates dated December 1999.  
A physician who examined the veteran opined that the 
veteran's chronic back pain most likely stemmed from injury 
while in the military.  While pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted (see Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999), given the ample 
medical evidence of record of a current chronic back 
disability, the Board finds that this represents competent 
medical evidence of a nexus between a current back condition 
and active service, which bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156; Hodge, supra; 
Winters, supra; Elkins, supra.  As new and material evidence 
has been presented, the claim is reopened.

The Board must now consider whether the veteran's claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 
The Board finds the veteran's claim for service connection 
for a back condition to be well-grounded.  There is evidence 
of inservice treatment for at least two back injuries, 
medical diagnosis of a current disability, and medical 
evidence indicating that such disability is linked to 
service.  Accordingly, the Board finds that the requirements 
for a well-grounded claim have been met.  38 U.S.C.A. 
§ 5107(a); Caluza, 7 Vet. App. at 506; Savage v. Gober, 10 
Vet. App. 488 (1997).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back condition and the claim is well grounded.  The appeal is 
granted to this extent only.


REMAND

For the reasons discussed above, the Board has found the 
veteran's claim of entitlement to service connection for a 
back condition to be well-grounded.  With a well-grounded 
claim arises the statutory duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  While there is evidence 
of inservice treatment for at least two back injuries, 
medical evidence of a diagnosis of a current disability, and 
medical evidence indicating that such a disability is linked 
to service, the Board notes that there is no indication that 
the physician who proffered the nexus opinion reviewed the 
claims file.  It is pertinent to note that the physician 
based his opinion on a history of approximately four injuries 
sustained in service and that the veteran was medically 
discharged due to his back injury.  Service medical records 
show that in addition to the two football injuries mentioned 
above, the veteran sustained a lifting injury in September 
1982 in which he complained of left hip pain.  The veteran 
was also involved in a motor vehicle accident in January 1984 
and struck his face on the steering wheel with an assessment 
of mandible contusion.  Service medical records do not show a 
cervical spine injury due to the motor vehicle accident as 
was indicated in the medical opinion.  In addition, the 
veteran was not medically discharged due to his back injuries 
in 1986.  The Board further notes that the veteran sustained 
an on the job injury in November 1991 while lifting a trash 
can and felt a pop in his low back, noting low back pain the 
following day.  The veteran again incurred an injury on the 
job in February 1994 when he slipped on battery acid and 
landed on his left buttock and low back area.

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds that 
an orthopedic examination that includes a review of the 
relevant medical evidence in the claims file and an opinion 
on the contended causal relationship is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for his back condition 
since service.  After obtaining the 
necessary authorization, the RO should 
request any records identified (which are 
not already in the claims file).  Any 
information obtained is to be associated 
with the claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
back condition.  The examiner should 
clearly set forth an opinion as to 
whether it is at least likely as not that 
the veteran's current back condition 
began during service, to include whether 
any current disability is etiologically 
related to the back injuries treated in 
1986, while the veteran was on active 
duty (see service medical records), or 
whether any post-service injury may be 
related.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the medical evidence dated in 
December 1999 that was recently received 
by the Board, and determine whether the 
veteran's claim can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran and to 
obtain additional development.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

